DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“leveler” in claim 1
“leveling-lifting assembly” in claim 2
“yaw puck retainer system” in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 3, 5, 6, and 8 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogensen (U.S. Patent Application Publication Number 2017/0276121).
As to claim 1, Mogensen teaches system (abstract), capable of servicing and exchanging a yaw bearing of a wind turbine, comprising: a support stand (figure 2; page capable of supporting at least a portion of a yaw bearing (figures 2 and 3, top surface of element 404 being the ‘first support surface,’ see below; page 3, paragraph 70), the first support surface defining at least a portion of a first diameter greater than an outside diameter of an inner race of the yaw bearing, the first support surface defining a support plane (figures 2 and 3, top surface of element 404 being the ‘first support surface’ and ‘support plane,’ see below). Examiner notes that the claims to not require the ‘first diameter’ have any direct relation with the yaw bearing and also does not require the ‘first support surface’ have any curvature. The limitation of the claim merely requires the first support surface define a “portion” of the ‘first diameter,’ wherein the ‘first diameter’ is “greater than an outside diameter of an inner race of the yaw bearing.” Examiner further notes that the “portion” of the ‘first 

    PNG
    media_image1.png
    543
    1003
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    687
    850
    media_image2.png
    Greyscale

Mogensen further teaches a leveler operably coupled to the base assembly and a bearing plate so as to establish a level orientation of the first support surface with respect to a horizontal plane (figures 2 – 4, element 405 being the ‘leveler’ and element 401 being the ‘base assembly,’ see below; pages 3 and 4, paragraphs 69 and 72). 

    PNG
    media_image3.png
    782
    795
    media_image3.png
    Greyscale

As to claim 2, Mogensen further teaches a leveling-lifting assembly capable of lifting and leveling the assembled machine head (figures 2 and 3, the remaining elements 405, 4042, and 4041 being the ‘leveling-lifting assembly’; pages 3 and 4, paragraphs 69 and 72). The leveling-lifting assembly being capable of being coupled between a lifting apparatus and a bedplate support frame of the machine head so as to 
As to claim 3, Mogensen teaches that the leveler comprises a jacking feature, wherein the jacking feature is oriented so that the first support surface of the first post cap has a deviation from the horizontal plane of less than or equal to 10 degrees (figures 2 and 3, element 405; page 4, paragraph 72).
As to claim 5, Mogensen further teaches a tooling assembly (figures 2 and 3, the remaining element 402 being the ‘tooling assembly’; page 3, paragraph 69) comprising a support arm and a tooling device (figure 3, element 4041 being the ‘support arm’ and element 4042 being the ‘tooling device’), the support arm comprising a first end rotatably coupled to the base assembly and an opposing, second end (figure 3, right side of element 4041 being the ‘first end’ and left side of element 4041 being the ‘second end’). Examiner notes that the support arm is rotatably coupled to the base assembly 403 via pin 4052 and adjustment device 405. Mogensen further teaches that the second end comprises a clamp for supporting the tooling device for affecting the 
As to claim 6, Mogensen further teaches a second post cap defining a second support surface (figures 2 and 3, remaining element 404 being the ‘second post cap’ and upper surface of element 404 being the ‘second support surface’), the second post cap defining a portion of a diameter greater than an outside diameter of an inner race of an additional yaw bearing (figure 3, upper surface of element 404).
As to claim 8, Mogensen teaches that the first post cap further comprises an exchange guide pin coupled to and extending vertically from the first support surface (figure 3, bolt connecting elements 4042 and 4041 being the ‘exchange guide pin’), the first post cap further comprising first support portions having a first thickness positioned radially inward of second support portions having a second thickness, wherein the second thickness is greater than the first thickness (figure 3, see below).

    PNG
    media_image4.png
    463
    752
    media_image4.png
    Greyscale

As to claim 9, Mogensen teaches a yaw puck retainer system capable of retaining one or more yaw pucks of the machine head within a bedplate support frame thereof during servicing and exchange of the yaw bearing (figures 2 and 3, one of remaining elements 404 and corresponding bolt being the ‘yaw puck retaining system,’ see below); page 3, paragraph 70). Examiner notes that this can be found because Mogensen teaches that element 404 acts to connect to and retain element 202 of the gearbox 2 (page 3, paragraph 70). As explained above, Examiner is interpreting ‘yaw puck retainer system’ under 35 U.S.C. 112(f). Applicant’s Specification teaches the ‘yaw puck retainer system’ as comprising a ‘retaining plate’ having a hole through which a ‘retaining rod’ is inserted and projects therefrom (figure 10, elements 256 and 262; paragraph 59). Mogensen teaches the ‘yaw puck retainer system’ as comprising a retaining plate having a hole through which a retaining rod is inserted and projects therefrom (figure 3, one of elements 404 and corresponding bolt, see below).

    PNG
    media_image5.png
    803
    622
    media_image5.png
    Greyscale

As to claim 10, Mogensen teaches that the base assembly comprises a plurality of the base segments (figure 2, elements 401 being the ‘base segments’; page 3, paragraph 69).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mogensen as applied to claim 1 above, and further in view of Hillenaar (International Publication Number WO 2019/074364 A1).
As to claim 4, while Mogensen teaches the support stand comprising the leveler, wherein the lever is a hydraulic actuator (figure 3, element 405; page 4, paragraph 72), Mogensen does not teach how to operate the hydraulic actuator. Hillenaar teaches a system comprising a hydraulic actuator (figures 3, element 25 being the ‘hydraulic actuator’; page 14, lines 19 – 25), which are operated via a pressure control device that .
Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.
Applicant first argues, on page 10, that Mogensen does not teach the limitation of a ‘leveler coupled to the base assembly and a bearing plate’ as recited by claim 1. Examiner disagrees. Mogensen teaches a leveler operably coupled to the base assembly and a bearing plate so as to establish a level orientation of the first support surface with respect to a horizontal plane (figures 2 – 4, element 405 being the ‘leveler’ and element 401 being the ‘base assembly,’ see below; pages 3 and 4, paragraphs 69 and 72). Examiner notes that Mogensen teaches the leveler being coupled to the base assembly via the sled 403 and pads 408 (figures 2 – 4, elements 405, 403, 408, and 401) and the leveler being coupled to the bearing plate via a pin 4051 (figure 3, elements 405 and 4051, see below). 

    PNG
    media_image3.png
    782
    795
    media_image3.png
    Greyscale

Applicant further argues, on page 10, that Mogensen teaches the system being located in a nacelle and between the nacelle and a component of the nacelle. Examiner notes that the limitations of the claims do not prevent the system being located in the nacelle of the wind turbine and do not otherwise require the system to be directly located on the ground or outside the wind turbine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726